Title: From Thomas Jefferson to Albert Gallatin, with Gallatin’s Reply, [on or before 24 February 1802]
From: Jefferson, Thomas,Gallatin, Albert
To: Gallatin, Albert,Jefferson, Thomas


          
            Th:J. to mr Gallatin
            [on or before 24 Feb. 1802]
          
          Are the within terms admissible?
          [Reply by Gallatin:]
          The 1st, 2d & 4th are either in pursuance of, or, not inconsistent with the law, excepting only the words “all other documents belonging to the land department;” the Surveyor general superintends the surveying department, & has nothing to do with the sales of the lands, these being under the superintendence of the several registers, who make their reports immediately to the Treasury.
          The 3d, vizt residing at the seat of Government is inconsistent with the present laws which contemplate the office of the Surveyor general as permanently fixed in the N.W. Territory, & do not enjoin any duties or give any authority in relation to charts, & surveys of the other parts of the U. States.—A copy of the plat of public lands is to be kept open at the Surv. gen. office for public information—He is to transmit plats to the registers of the several land offices & to the Secy. of the Treasury—The Registers shall transmit accounts of sales to the Surv. gen. & to the Secy. of the Treasury—The Surv. gen. receives applications from Registers who want to purchase—On the whole throughout the Acts, the Surv. gen. office is considered as the general land office in the Western country & that of the Secy. of the Treasy. as its counterpart at the seat of Government. The Surv. gen. is also authorized to let upon leases the reserved sections which can only be done by an officer on the spot. But, in fact, his most important duty is the immediate superintendence of the surveyors & surveys which cannot be done at a distance from the scene of action.
          
            A.G.
          
        